DECISION AND JUDGMENT ENTRY
{¶ 1} Relator, Liberty Mutual Insurance Company, filed a "Petition for Writ of Mandamus" requesting that this court compel respondent, Judge Harry Sargeant, to rule on a motion for summary judgment which has been pending for more than two years in Sandusky County Court of Common Pleas case number 01-CV-000480. We issued an alternative writ, ordering respondent to answer.
 {¶ 2} Respondent moves this court to dismiss the action, stating that he has now ruled on the motion for summary judgment. Relator has filed nothing in opposition.
 {¶ 3} Accordingly, the action for mandamus is dismissed. Court costs of this action are assessed to respondent.
Petition dismissed.
Pietrykowski, J., Lanzinger, J., Singer, J., concur.